Per, Curiam. —
These exceptions are too nice to prevail. The statute required the reviewers to report the names of those who were present — and they have done so — but not .the names of those who wrere absent — and the statute does not require it. They say that the viewers appointed and named in the order had reviewed the ground; and this would seem to include the six; but the report is signed by only five. If it were important to know the missing man, he could be readily ascertained by comparing the signatures with the names in the order. But it was unimportant to designate him, as there was a sufficient number without him. But the statute required them to specify whether the street was necessary as a public or a private one; and they have not directly done it. But they have done it indirectly by expressly re-establishing the first report, in which it was laid out as a public street, which would be sufficient in all conscience, even if such a thing were known to the law as a private street. The last exception, is sharper still. The statute required them to report that they were sworn or affirmed, and they have reported that they were sworn and- affirmed. To say nothing of the precedents for reading and as or, and or as and, as the case may require, suppose these reviewers to have been both *516sworn and affirmed, as they may have been, and that they have reported the fact accurately and truly; surely to have been doubly qualified would not vitiate their report. The statute intended to give an appeal to the conscience; but the form of it was left to the taste of the parties to be qualified. It is enough that such an appeal was made; and to specify the form and quality of it, was unnecessary.
Proceedings affirmed.